DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-8, 10-11, 14-15, 17, and 20, submitted 1 February 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doster et al. US PG Pub 2014/0075138 A1, and further in view of Raman et al. US PG Pub 2019/0340168 A1 and Koifman et al. US PG Pub 2009/0307250 A1.
Regarding claims 1, 8, and 15, Doster et al. teaches detecting a transactional update on at least one record within a control interval of a control area received from an operating system accessed via a virtual storage access method (VSAM) (Doster et al. [0041] “Upon receiving (at block 130) updates to the data sets 10 in the storage 14 from the mirroring program 32, the logging program 8 determines (at block 132) whether the received updates are to the monitored tracks 92.”, Doster et al. [0023] “the data set may comprise a Key Sequenced Data Set (KSDS) used in the IBM Virtual Storage Access Method (VSAM) storage”); generating a log for the transactional update, the log indicating an image of the at least one record within the control interval before the transactional update (Doster et al. [0038] “If the logging request provided strings to monitor in one or more of the requested data sets to monitor, then the logging program 8 indicates (at block 110) the strings to monitor in the monitored strings 94.”, Doster et al. [0041] “Upon receiving (at block 130) updates to the data sets 10 in the storage 14 from the mirroring program 32, the logging program 8 determines (at block 132) whether the received updates are to the monitored tracks 92.”); detecting a batch update received from a first application (Doster et al. [0041] “The logging program 8 may further include (at block 140) for the written updates, a timestamp of the update, an identifier of the storage 14 to which the update is directed, a location in the data set 10 that is updated, such as a relative byte offset in the data set record, and a track in the storage 14 having the update.” Shown here is the clear distinction between a single update and a collection of updates, as Doster et al. clearly shows repeating the logging of a singular update out of a set of multiple updates); determining whether the batch update collides with the transactional update by referencing the log (Doster et al. [0047] “the logging program 8 can examine the updates for the pattern in order to detect the error”). 
Doster et al. deals almost exclusively with logging the updates. As such those aspects are taught by Doster et al., while the second main focus of the claimed invention, the handling of issues which arise from conflicting updates using a collision policy, is taught by Raman et al. Specifically, Raman et al. teaches referencing, in response to determining that the batch update collides with the transactional update based on a determination that the transaction update and batch update are updating the same data field, a collision policy (Raman et al. [0072] “The example server 402 may initiate the conflict resolution technique with the mutually incompatible updates 120 to generate a conflict resolution outcome 306 for the first data item 108.”); determining, according to the collision policy, that a priority of the transactional update exceeds a priority of the batch update based on the transactional update being received from the operating system and the batch update being received from the first application (Raman et al. [0115] “the receiving master 116 may determine that the update 120 was initiated by the issuing master 116 before a second update 120 from the issuing master 116 that has previously been received and applied by the receiving master 116”); determining, according to the collision policy, that the transactional update and batch update will cause an error if they are both simultaneously processed (Raman et al. [0050] “the discrepancy reflects a genuine inconsistency among the versions of the third data item 108 in the distributed data set 106. Accordingly, one of the masters 116 applies a data version conflict resolution technique to choose among the competing updates”); and issuing a collision action indicated in the collision policy, the collision policy specifying that the transactional update should be processed over the batch update based on the amount of data written by the transactional update exceeding the amount of data written by the batch update, based on the priority of the transactional update exceeding the priority of the batch update, and based on the determination that the transactional update will cause an error if they are both simultaneously processed (Raman et al. [0072] “The example server 402 may initiate the conflict resolution technique with the mutually incompatible updates 120 to generate a conflict resolution outcome 306 for the first data item 108.”, Raman et al. [0105] “writes received by a first server, or initiated by a first client or user, or of a certain value, may take priority over writes from a different server”).
While Raman et al. goes into significant detail about handling update collisions, and there is an indication that the data contained within those updates can be used when determining which of the conflicting updates to apply (Raman et al. [0072] “the example server 402 may resolve the data version conflict 202 by invoking a conflict resolution technique 304, such as a timestamp-based conflict resolution technique; a substantive comparison of the updates 120”) there is no explicit mention of using the update size as one of the comparison factors. As such it takes Koifman et al. in combination with Raman et al. and Doster et al. to teach comparing, according to the collision policy, the amount of data written by the transactional update and the batch update; and determining that the amount of data written by the transactional update exceeds the amount of data written by the batch update (Koifman et al. [0174, 0178] “The update of appropriate log records may be provided in accordance with the following procedure: […] 2) compare Size.sub.L with Size-Pos.sub.L-Pos”). This shows using the update size to make decision, which when applied to the method described Raman et al. teaches this aspect of the claimed invention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Doster et al. with Raman et al. and Koifman et al. that in order to perform conflict resolution between updates based on a collision policy, including using factors such as the updates sizes, based on the logged information, they would use the collision policy based resolution from Raman et al. using the update size as a metric as taught from Koifman et al. in combination with the update log collection and analysis from Doster et al.
Regarding additional aspects of claim 8, Doster et al. teaches a system comprising: a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method (Doster et al. [0052] “The components of computer system/server 302 may include, but are not limited to, one or more processors or processing units 304, a system memory 306, and a bus 308 that couples various system components including system memory 306 to processor 304.”).
Regarding additional aspects of claim 15, Doster et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Doster et al. [0058] “The described operations may be implemented as a method, apparatus or computer program product using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof.”).
Regarding claims 4, 11, and 17, Doster et al. fails to teach about collisions, and thus does not teach wherein issuing the collision action includes: rolling back the at least one record to a previous state; receiving the transactional update at a later time; and committing the transactional update to the at least one record. Raman et al. teaches wherein issuing the collision action includes: rolling back the at least one record to a previous state (Raman et al. [0050] “Alternatively, the master 116 may request a rollback of all such updates 120 and revert the third data item 108 to its state before either of the committed updates 120.”); receiving the transactional update at a later time (Raman et al. [0121] “the server 104 may decline to fulfill the request 118, optionally advising a client 112 to resubmit the request 118 at a later time when the update 120 may be resolved.”); and committing the transactional update to the at least one record (Raman et al. [0123] “the master 116 may commit the update 120 stored in the tentative update set to the data set 106”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Doster et al. with Raman et al. that in order to take a range of actions in response to updates, including potentially ones which conflicts, while detecting those conflicts using a log, they would combine the conflict resolution actions from Raman et al. with the update log conflict detection from Doster et al.
Regarding claims 7, 14, and 20, Doster et al. teaches detecting a second transactional update on at least one record within a second control interval at a second time (Doster et al. [0037] “From the determined data set records for the monitored data sets 90, the logging program 8 may then determine the extents 62 allocated to the monitored data sets 90 and then the tracks to which the determined extents 62 map.”): generating a second log for the second transactional update, the second log including an image of the at least one record within the second data set before the second transactional update (Doster et al. [0040] “The logging program 8 may further receive a request to monitor for new strings for currently monitored data sets 90.”, Doster et al. [0038] “If the logging request provided strings to monitor in one or more of the requested data sets to monitor, then the logging program 8 indicates (at block 110) the strings to monitor in the monitored strings 94.”); and detecting a second batch update, determining whether the second batch update collides with the second transactional update by referencing the second log (Doster et al. [0047] “the logging program 8 can examine the updates for the pattern in order to detect the error”).
Doster et al. does not detail automatic actions in response to a collision and as such does not teach committing, in response to determining that the second batch update collides with the second transactional update, the second batch update. Raman et al. teaches committing, in response to determining that the second batch update collides with the second transactional update, the second batch update (Raman et al. [0123] “the master 116 may commit the update 120 stored in the tentative update set to the data set 106”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Doster et al. with Raman et al. that in order to take a range of actions in response to updates, including potentially ones which conflicts, while detecting those conflicts using a log, they would combine the conflict resolution actions from Raman et al. with the update log conflict detection from Doster et al. 
Regarding claim 10, as Doster et al. does not go into detail regarding collision actions it does not teach wherein the collision policy facilitates collision actions to be issued based on a timing of updates. Raman et al. teaches wherein the collision policy facilitates collision actions to be issued based on a timing of updates (Raman et al. [0033] “the second server 104 may evaluate each request 118 in a sequence, such as in order of receipt or timestamp, and may verify that updates 120 to the second data item 108 are only applied in a manner that achieves a monotonically increasing value for the second data item”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Doster et al. with Raman et al. that in order to take a range of actions in response to updates, including potentially ones which conflicts, while detecting those conflicts using a log, they would combine the conflict resolution actions from Raman et al. with the update log conflict detection from Doster et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183